Citation Nr: 0905930	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  07-17 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to service connection for low back disorder. 

2.  Entitlement to service connection for neuropathy of the 
hands and feet, to include as due to a service-connected 
disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to 
December 1974.  His decorations include the Vietnam Service 
Medal.   

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Columbia, South 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO).  The case is now under the jurisdiction of the Roanoke, 
Virginia RO.  

In February 2008, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the Roanoke RO.  
A transcript of that hearing has been associated with the 
claims file.  At the hearing, and in a signed statement, the 
Veteran withdrew his appeal as to the issues of entitlement 
to service connection for myeloma, hypertension, lipoma, and 
obstructive sleep apnea.  

In October 2008 the Board requested a medical expert opinion 
in this case.  An expert's report was obtained and in 
November 2008 the Veteran was sent a copy of the report and 
allowed 60 days to review the report and submit any 
additional evidence or argument.  The Veteran's 
representative subsequently submitted additional argument and 
the Veteran indicated that he had no further argument and/ or 
evidence to submit.  The case is now before the Board for 
appellate review.


FINDINGS OF FACT

1.  A continuing low back disorder is not shown causally 
related to the Veteran's service and arthritis is not shown 
manifest to a compensable degree within one year after the 
Veteran's separation from service.  

2.  Neuropathy of the hands and feet is not shown causally 
related to the Veteran's service or related to a service-
connected disability.  


CONCLUSIONS OF LAW

1.  A chronic low back disability was not incurred in or 
aggravated by service, and arthritis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2008).

2.  Neuropathy of the hands and feet was not incurred in or 
aggravated by active service, and is not proximately due to, 
a result of, or aggravated by a service-connected disease or 
injury.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2008)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and, (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that on April 30, 2008, VA amended its 
regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in December 2005 that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case the Veteran was 
given proper notice as to degrees of disability and effective 
dates in a March 2006 letter issued the same month the Court 
made its decision in Dingess/Hartman.  This notice was 
provided prior to the initial unfavorable decision by the 
AOJ.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record statements from the 
Veteran and a co-worker, hearing transcripts, private medical 
records, VA treatment records, service personnel records, and 
service treatment records.  There is no indication that any 
other treatment records exist that should be requested, or 
that any pertinent evidence has not been received.  A VA 
examination was provided and a VA opinion obtained in 
connection with these claims.  

The Veteran's representative contends that the Board cannot 
accept the expert medical opinion provided in November 2008 
without violating the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) holding in Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  As the 
representative points out, in Buchanan the Federal Circuit 
stated that "[w]hile the lack of contemporaneous medical 
records may be a fact that the Board can consider and weigh 
against a veteran's lay evidence, the lack of such records 
does not, in and of itself, render lay evidence not 
credible."  Id. at 1336.  Also noted by the representative, 
the Board must assess the credibility and probative value of 
the evidence.  See Washington v. Nicholson, 19 Vet. App. 362, 
367-68 (2005).  The representative indicates that the holding 
in Buchanan was violated because the physician disregards the 
statements of the Veteran about symptomatology not recorded 
in medical treatment records.  As pointed out by the 
representative, the Board is the fact finder; not the 
physician.  The Board will decide the credibility of the lay 
statements and in turn the probative value of medical 
opinions based on or disregarding the lay statements.  
Moreover, in this case the physician is stating that 
symptomatology necessitating medical treatment was not shown 
for years after service.  For example, the physician notes 
the lapse of time related to the motor vehicle accident and 
"the onset of symptoms in 1994 that required treatment..."  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); 
Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. App. 183; 
Dingess/Hartman, 19 Vet. App. 473.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman, 19 Vet. App. 473; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Service Connection

The Veteran asserts that he has a low back disability and 
neuropathy of the hands and feet as a result of his active 
service in the United States Marine Corps.  He also contends 
that neuropathy may be secondary to his low back disability.  

In a March 2006 statement, the Veteran wrote that he has 
endured severe back pain for over 30 years.  In other 
statements, the Veteran indicates that he self medicated and 
dealt with back pain for years.  At his personal hearing, the 
Veteran testified that he had back pain after a motor vehicle 
accident during service.  He was told by the doctor to take 
Tylenol and he would get better.  He further testified that 
he first sought treatment after service for a back condition 
in 1975 or 1976.  At that time he reported having spasms and 
pain several times a year.  He stated that he had 
chiropractic treatment that provided some relief for about 10 
years.  Regarding neuropathy, the Veteran testified that his 
hands and feet tingle and go numb and his legs have pain that 
runs down them.  The pain originates in his back.  These 
symptoms reportedly began in the early 1990s.  The Veteran's 
wife met him when he was around 13.  She testified that he 
has had back problems since he left the military.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection for a "chronic disease," such as 
arthritis, may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The requirement that a current 
disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  In addition, secondary 
service connection may also be granted for the degree of 
aggravation to a nonservice-connected disorder, which is 
proximately due to, or as the result of a service-connected 
disorder.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  Such claims may be described as secondary 
service connection by way of aggravation.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

After a careful review of the evidence of record, the Board 
finds that the preponderance of such evidence is against a 
finding that the Veteran has a low back disorder and 
neuropathy of the hands and feet as a result of his active 
military service.  

Service treatment records show that in June 1971 the Veteran 
complained of a sore throat and back pain.  His back bothered 
him when he would bend or lay down.  The back was examined 
and the impression was pulled muscle.  Hot soaks were 
recommended.  In July 1972 the Veteran again reported back 
pain; an examination was reportedly normal.  A July 1973 
treatment note indicates that the Veteran injured his back in 
a motor vehicle accident.  On physical examination, range of 
motion was limited and there was pain in the lumbar area.  
The impression was sprained back and the treatment plan 
included Tylenol, heat, and exercise.  No additional 
treatment for back pathology is shown, and no treatment or 
complaints related to neuropathy are shown during service.  
In December 1974, the Veteran was afforded an examination in 
connection with his release from active duty.  At that time a 
clinical evaluation of the spine was normal as was the 
neurological examination.  No defects were noted.  

In May 1994 the Veteran was seen after having some left sided 
low back pain for the past couple of months.  The pain 
radiated down the left hip and into the posterior calf, but 
not into either foot.  This appeared to start after sneezing 
a couple of months prior.  He had one prior episode of pain 
last August, which lasted for a couple of months.  Numbness 
in the left leg at times was also reported.  A recent 
computed tomography (CT) scan reportedly showed a mild 
bulging at L4-5 on the left side which the physician thought 
was consistent with the Veteran's history and physical 
findings.

In a December 2005 letter, a private physician relayed that 
the Veteran was first seen by him in November 1997.  At that 
time, he was found to have a normal neurological examination 
but there was evidence of instability of the lumbar spine.  
Magnetic resonance imaging (MRI) showed abnormalities in the 
lumbar discs, L5-S1 and L4-5.  Lumbar surgery with a fusion 
was performed in 1998 by an orthopedic surgeon, Dr. F.  The 
Veteran continued to have symptoms after this surgery and was 
seen episodically with severe flare-ups of intense pain.  In 
2003 he had an intraspinal pain stimulator placed which was 
able to reduce some of his pain, but he still had flare-ups 
of his pain.  

A November 1997 treatment record from Dr. F relays that the 
Veteran had a long history of back pain and bilateral leg 
pain.  According to that record, it began approximately 14 
years ago with bouts over the years until the last 2 years or 
so when it became miserable.  In November 1997, neurological 
examination of the lower extremities was approximately 
symmetric with hip flexion/extension, knee flexion/extension, 
dorsi/plantar flexion of the foot all 5/5.  Knee and ankle 
jerk reflexes were 3+ and symmetric.  Babinskis were down 
going.  There was no clonus.  Sensation to light touch was 
intact to lower extremities.  Upper extremities showed 2-3+ 
reflexes as well.  X-rays showed some slight retrolisthesis 
on extension film at L5-S1 and increased motion but no 
spondylolisthesis.  The impression was that the Veteran may 
have some foraminal narrowing on extension.  Records from Dr. 
F also show that a February 2000 MRI showed post-operative 
laminectomy changes at L4-5 and L5-S1 with evidence of 
enhancing epidural fibrosis.  There was slight bulging of the 
disc at L4-5.  No recurrent herniated nucleus pulposus or 
spinal stenosis was identified.    

A letter from the Veteran's private physician, Dr. A relayed 
that a January 2003 lumbosacral MRI was felt not to reveal 
any significant compromise of the central canal, or foramina.  
In October 2005 the Veteran completed a medical history 
questionnaire for treatment with Dr. A.  In this 
questionnaire, the Veteran indicated the following prior 
surgeries: ulnar nerve transplant in 1980, back fusion in 
1997 and 1999, and neurostimulator implant in 2002 and 2005.  
An October 2005 electromyography/ nerve conduction study 
(EMG/ NCS) conducted by Dr. A showed mild to moderate 
bilateral carpal tunnel syndrome.  In November 2005, Dr. A 
stated that he suspected that the Veteran's foot symptoms 
were related to his spinal cord stimulator given their 
presence at his prior visit after this was put in.  

In a March 2006 statement, one of the Veteran's co-workers, 
apparently his team leader for a period of time, relayed some 
of the Veteran's symptomatology, functioning and surgical 
history from 1997 to 2003.  The statements are similar to the 
treatment and complaints detailed above.  

In September 2006, a letter written on behalf of the Veteran 
was submitted by his chiropractor.  The chiropractor offered 
his opinion that the Veteran's back condition is related to 
his military service and the injuries that he sustained at 
that time.  He explained that disc degeneration will not show 
evidence within one year of injury, and that the Veteran's 
disc degeneration did not occur for many years after the 
injury; however, the condition of lower back pain and mid-
back pain has been with him since the time of the injury.  

The Veteran was afforded a VA spine examination in April 
2007.  The relevant history was noted as was the examiner's 
review of the claims file.  A physical examination was 
performed.  The diagnosis given was severe degenerative joint 
disease and degenerative disk disease of lumbar spine.  The 
examiner indicated that the Veteran's back disability was not 
shown for many years after his discharge, but the Veteran 
reported having chronic pain from service up until the 
present.  As such, the examiner stated that he could not 
resolve the issue of whether the current low back disability 
was related to service without resorting to mere speculation.  

An expert opinion was requested in this case, and in November 
2008 an opinion from a Board-certified orthopedic surgeon was 
obtained.  The surgeon noted a review of the Veteran's claims 
file.  He also noted the relevant history including the 1973 
motor vehicle accident, the normal discharge examination in 
December 1974, initial treatment for the back in May 1994, 
and other treatment and surgeries such as the neuro 
stimulator implant.  The surgeon felt that the current 
degenerative joint disease and disc disease of the lumbar 
spine was not as a result of the motor vehicle accident and 
back sprain while on active duty.  He noted the lapse of time 
related to the motor vehicle accident and the onset of 
symptoms in 1994 that required treatment and the subsequent 
operative procedures.  He stated that the Veteran's 
complaints of numbness, pain, pins and needles sensation in 
his feet, back and lower extremities may be due to the 
placement of the spinal cord stimulator.  He did not think 
these complaints were related to the degenerative disease in 
the Veteran's spine or discs and explained that the symptoms 
do not follow any nerve root pattern that would associate to 
the changes in the Veteran's lumbar spine.  He also stated 
that the opinion by the private chiropractor in September 
2006 was mere unsubstantiated conjecture about the 
degenerative disc condition being attributable to the motor 
vehicle accident in 1973.  He explained that the onset of 
clinical symptoms, examinations and radiographic findings all 
occurred many years later.    

While certainly not dispositive in this case, the lack of 
treatment for a low back disorder and neuropathy of the hands 
and feet for many years after service is evidence against the 
claims.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment of the claimed 
condition for many years after service).  The Board is 
cognizant that the Veteran reports low back pain since 
service and treatment from chiropractors.  However, medical 
treatment is not shown for some 20 years after service.  
Moreover, when treatment was undertaken in 1997, it was noted 
that the back pain had been present for 14 years, which would 
place its onset years post-service.  This is considered a 
probative history as it was put forth at the time the 
appellant was seeking treatment, not compensation benefits.

The Veteran has stated that he has had back pain since 
service and his wife testified that he has had back problems 
since service.  The Veteran and his wife are competent to 
testify about observable symptoms, such as pain.  See 
38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 
(2007).  However, as lay persons without the appropriate 
medical training and expertise, they simply are not competent 
to provide a probative opinion on a medical matter, to 
include the diagnosis of a specific disability or the origins 
of a specific disability.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), (citing Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992)); see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  The Board also 
finds the Veteran's statements to have lower probative value 
as they are in conflict.  For example, in May 1994 the 
Veteran reported left sided low back pain which started after 
sneezing a couple of months prior and that he had had one 
prior episode of pain last August, which lasted for a couple 
of months.  In November 1997, as noted above, he relayed that 
back pain and bilateral leg pain began approximately 14 years 
ago with bouts over the years until the last 2 years or so 
when it became miserable.  Now, the Veteran states he has had 
back pain since service.  The first two reports show the 
current back symptomatology starting many years after 
service; while the more recent statements in connection with 
this claim show back pain continuing since service.  After 
the accident in service, subsequent service treatment records 
failed to reveal back or neurological pathology.

In this case, an orthopedic surgeon was asked to comment on 
the etiology of the Veteran's disabilities.  He opined that 
the low back disorder and neuropathy of the hands and feet 
were not related to service.  In support of this opinion he 
noted the lapse of time related to the motor vehicle accident 
and the onset of symptoms in 1994 that required treatment and 
the subsequent operative procedures.  It is important to note 
that the orthopedic surgeon's opinion is not based on a lack 
of any symptoms until 1994; it is based on the lapse of time 
related to the onset of symptoms that required treatment.  
The Board has afforded this opinion high probative value as 
it takes into account the relevant history, contains a 
reasoned rationale for the opinion, and is made by a Board-
certified orthopedic surgeon.  The normal neurological 
evaluation and normal clinical evaluation of the spine at the 
time of the Veteran's discharge also support this opinion.  

The Board has afforded more weight to the opinion of the 
orthopedic surgeon than the opinion of the chiropractor.  The 
Board will normally assign more weight to the opinion of an 
orthopedic surgeon than a chiropractor in cases regarding 
etiology of disabilities.  There is no reason to deviate from 
this practice in this case.  Also, the orthopedic surgeon 
reviewed the chiropractor's opinion and stated that it was 
mere unsubstantiated conjecture.  He explained that the onset 
of clinical symptoms, examinations and radiographic findings 
all occurred many years later.

In this case, the Veteran had back complaints in service; 
however, at separation clinical evaluation of the spine was 
normal.  In fact, there are no documented complaints of low 
back pain from the time of the motor vehicle accident until 
discharge, approximately 17 months.  After service, the 
Veteran reports seeing chiropractors over the years for back 
pain.  However, medical treatment for back pathology is not 
shown until 1994, some 20 years after separation from 
service.  The most probative piece of evidence in this case, 
the opinion of a Board-certified orthopedic surgeon, states 
that the Veteran does not have a low back disorder as a 
result of his service.  The evidence assigned lesser 
probative weight, such as the Veteran and his wife's reports 
of ongoing symptomatology and the opinion of the 
chiropractor, are outweighed by the negative evidence in this 
case.  Accordingly, service connection for a low back 
disorder must be denied.    

Service connection for peripheral neuropathy of the hands and 
feet also must be denied.  Neuropathy is not shown during 
service or for many years thereafter.  The Veteran reports 
the onset of neuropathy was years after service.  In November 
2008 an orthopedic surgeon stated that the Veteran's 
complaints of numbness, pain, pins and needles sensation in 
his feet, back and lower extremities may be due to the 
placement of the spinal cord stimulator.  In November 2005, 
Dr. A also stated that he suspected the Veteran's foot 
symptoms were related to his spinal cord stimulator given 
their presence at his prior visit after this was put in.  The 
Veteran has been diagnosed with carpal tunnel syndrome.  The 
complaints of neuropathy of the hands and feet are not shown 
directly related to the Veteran's service.      

A veteran who during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2006); 
McCartt v. West, 12 Vet. App. 164, 166 (1999).  If a veteran 
was exposed to an herbicide agent during active service, 
certain diseases can be service connected even though there 
is no record of such disease during service.  38 C.F.R. 
§ 3.309(e).  One of the disabilities is acute and subacute 
peripheral neuropathy.  Id.    

In this case, the Veteran received a Vietnam Service Medal; 
however, the service personnel records reflect service in 
Thailand; not Vietnam.  As it appears the Veteran did not 
serve in Vietnam, the presumption of exposure to herbicides 
is not warranted.  Exposure to herbicides is not otherwise 
shown.  The Board also notes that for purposes of section 
3.309, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  Id., Note 2.  
Even if the Veteran served in Vietnam or was otherwise 
exposed to herbicides, service-connection would not be 
presumed under section 3.309 because the neuropathy as 
described by various medical professionals does not meet the 
definition of acute and subacute peripheral neuropathy as 
defined in section 3.309. 

Service connection for low back disorder is denied in this 
decision and the Veteran is not service-connected for any 
other disability.  Accordingly, a claim for service 
connection for neuropathy of the hands and feet as secondary 
to a service-connected disability must fail.  See 38 C.F.R. 
§ 3.310. 

In sum, the preponderance of the competent evidence is 
against a finding of an in-service chronic low back 
disability and neuropathy of the hands and feet, arthritis 
manifest to a compensable degree within one year after 
separation from service, and a nexus between the post-service 
diagnoses related to the low back and neuropathy and service 
or a service-connected disability.  Thus, service connection 
is denied, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for low back disorder is 
denied. 

Entitlement to service connection for neuropathy of the hands 
and feet, to include as due to a service-connected 
disability, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


